Title: From John Adams to William Cunningham, 28 November 1803
From: Adams, John
To: Cunningham, William



Dear Sir
Quincy 28 Nov 1803

I received on Saturday your favor of the 25—had before received the copy of your oration, which you mention in it and since that have received the other that you sent first—for all these favors I thank you.
The brochure which contains much valuable matter I have read with a lively interest and high pleasure—I wish I had patience and leisure however to make a few friendly remarks—But as I have not I shall confine myself to one or two questions. The first is have you not fallen too deeply in love with Mr. Ames style? The second is where you found your authority for your quotation in (n. p 10) page 31 and 32 which you say is from Mr Jefferson’s letter to Judge Wythe 1776—I never knew nor heard of any letter to Judge Wythe from Jefferson. The words quoted viz the dignity and stability of government in all its branches &c are taken from my letter to Judge Wythe in 1776.—Sometime in January or february I believe in 1776 or if I am mistaken in the recollection of the month certainly very early in that year I wrote the pamphlet in question which Richard Henry Lee procured to be printed by Dunlap in Philadelphia under the title of thoughts on government in a letter from a gentleman to his friend—Being applied to by a printer many years after I gave permission to reprint it with my name, who wrote it and Mr Wythes to whom it was written. By the quotation you make I suspect that some rascal has reprinted it and imputed it to the name of Mr Jefferson
I wish you success Sir in your litterary pursuits & all others & am with kind regards to your family your most obedient servant
